DETAILED ACTION 
The present application, filed on 1/23/2018, is being examined under the pre-AIA  first inventor to invent provisions.  

The following is an Allowability Notice in response to the Applicant-filed Remarks Arguments from 4/26/2021, and the interview from 11/2/2021.   


	Receipt of the Terminal Disclaimer is acknowledged. 


Status of Claims
Claims 21-37 are now pending and have been examined. Claims 1-20 are cancelled.


Allowable Subject Matter
Claims 21-37 are allowed. 

Following is Examiner’s statement of reasons for allowance. The independent claims of Applicant’s invention recite a method, a system and a computer program product for centralized deployment of advertising code. 

First, an updated version of an advertising code is received, which is then tested and, if the testing is successful, it is stored. 

Second, a request for advertising code is received from a webpage and a tested most recently updated version of the advertisement is identified. 

Finally, a response to the request for advertising code is generated and transmitted to the webpage. 

The invention provides a unique advantage in the area of providing sponsored and organic content, for it uses a unique mechanism to pre-test the advertising code and make sure the most recent pre-tested version of that code is used.  

Examiner notes that the parent application (12/965,409) has been allowed and is now patent US 9,911,142. 


The references utilized during the prosecution, which have been made part of the record, are: Ren et al (US 9,009,834), Burks et al (US 2009/0272602), Pettersen (US 6,826,594), Rabbitt et al (US 2009/0307081). 

Ren discloses: In a computer-implemented method, a digital content item to be tested is received. A display of a visual representation of the digital content item is simulated, where the visual representation is selectable and the digital content item is associated with a code snippet that is executed when the visual representation is selected. A simulated user click on the visual representation is received and the code snippet is executed in response. Processing actions of the code snippet are monitored, and it is determined whether the processing actions violate one or more predetermined system policies indicative of a content item unsuitable for service. A score for the code snippet is calculated based on one or more violations of the one or more predetermined system policies. The digital content item is suspended to prevent service of the digital content item if the score exceeds a predetermined threshold score, and validated for service otherwise. 

Ren however, does not disclose: receiving a request from the web page for advertising code corresponding to the advertisement. Furthermore, Ren does not disclose: identifying a tested most recently updated version of the advertising code in the repository, the tested most recently updated version of the advertising code being displayable by the web page without changing a source code the web page used to access a previous version of the advertising code. 

Burks discloses: A method for recovering from software and/or hardware failures occurred in a data processing system is disclosed. A current version of boot code and an 

Burks however, does not disclose: receiving a request from the web page for advertising code corresponding to the advertisement. Furthermore, Burks does not disclose: identifying a tested most recently updated version of the advertising code in the repository, the tested most recently updated version of the advertising code being displayable by the web page without changing a source code the web page used to access a previous version of the advertising code.  

Pettersen discloses: A method for inserting a dynamic content into a web page uses a dynamic content code embedded in the web page. The dynamic content code is used to access a program file on a dynamic content host computer that is run to generate the dynamic content based upon a identification code. The look and behavior of the dynamic content is defined by a plurality of content display attributes that can be modified. The dynamic content can be varied according to a content modification level and can include a run-time modified content. The dynamic content can occupy a portion of the web page, or constitute the entire page. Multiple dynamic contents can be included within a single web page, and one dynamic content code can be embedded in multiple web pages. The dynamic content code can contain potential revenue links, and such links can be dynamically updated. 

Pettersen however, does not disclose: receiving a request from the web page for advertising code corresponding to the advertisement. Furthermore, Pettersen does not disclose: identifying a tested most recently updated version of the advertising code in the repository, the tested most recently updated version of the advertising code being displayable by the web page without changing a source code the web page used to access a previous version of the advertising code.



Rabbitt however, does not disclose: receiving a request from the web page for advertising code corresponding to the advertisement. Furthermore, Rabbitt does not disclose: identifying a tested most recently updated version of the advertising code in the repository, the tested most recently updated version of the advertising code being displayable by the web page without changing a source code the web page used to access a previous version of the advertising code.  


The prior art of record does not disclose the unique distinct features that render the claims allowable. The prior art discloses elements of the claimed invention. However, Examiner has determined that it would be impermissible hind-sight reasoning for a person of ordinary skill in the art to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. 


Independent Claim 21 complies with 35 USC § 101 requirements under the 2019 PEG. The independent claim is a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible category.  

Under the 2019 IEG, Step 2A Prong One, the analysis identifies that limitations of the independent Claim 21 form a process that, under its broadest reasonable interpretation, covers corresponding to an advertisement to be displayed on a web page”. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  

Under Step 2A Prong Two, stripped of those claim elements that are directed to an abstract idea, the analysis identifies additional limitations of the independent Claim 1, which bring about improvements to a technical field (see MPEP 2106.05 (a)). Therefore, Per Step 2A, independent claim 1 is directed to an abstract idea integrated into a practical application, thus making the claim eligible. No further analysis (i.e. Step 2B) is required in this situation.

Independent Claims 29 and 37 are directed to a system and a computer program product respectively, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible process as well. Because all three independent claims are similar in scope, the considerations for independent Claim 21 apply for the independent Claims 29 and 37 as well.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner 
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622